Exhibit 10.1

 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (the “Agreement”), is made and entered into as of the
8th day of July, 2007, by and among Gobility, Inc., a Texas corporation
(“Buyer”), and Mobilepro Corp, a Delaware corporation (“Seller”).
RECITALS
 
Seller owns all of the issued and outstanding membership interests of Kite
Broadband, LLC, a Mississippi limited liability company (“Kite Broadband”), and
all of the issued and outstanding shares of Neoreach, Inc., a Delaware
corporation (“Neoreach”). Neoreach owns all of the issued and outstanding shares
of Kite Networks, Inc., a Delaware corporation (“Kite Networks,” and together
with Neoreach and Kite Broadband, the “Target Companies”).
 
Seller desires to sell to Buyer and Buyer desires to purchase all outstanding
membership interests in Kite Broadband and all outstanding capital stock in
Neoreach and Kite Networks.
 
NOW, THEREFORE, in consideration of the recited facts and the mutual covenants
of the parties hereinafter set forth, it is agreed:
 
ARTICLE 1.
 
SALE OF KITE NETWORK STOCK
 
1.1) Stock - Subject to the terms and conditions stated in this Agreement, at
the Closing on the Closing Date, all as described in Section 7.1 hereof, Seller
shall sell to Buyer, and Buyer shall purchase, 100% of the outstanding capital
stock of Neoreach (the “Neoreach Stock”) that owns 100% of the outstanding
capital stock of Kite Networks (the “Kite Stock”), provided, however, that
Seller shall retain all intellectual property owned by Neoreach that is not
related to Kite Networks as set forth in Schedule 1.1.
 
ARTICLE 2.
 
SALE OF KITE BROADBAND MEMBERSHIP UNITS
 
2.1) Membership Units - Subject to the terms and conditions stated in this
Agreement, at the Closing on the Closing Date, all as described in Section 7.1
hereof, Seller shall sell to Buyer, and Buyer shall purchase 100% of the
outstanding membership interests of Kite Broadband (the “Kite Units”).
 
ARTICLE 3.
 
REPRESENTATIONS AND WARRANTIES
 
3.1) Seller’s Representations and Warranties - Seller, individually and on
behalf of the Target Companies, represents and warrants to Buyer as follows:
 
(a) Corporate Organization - Kite Broadband is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Mississippi. Kite Networks is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware. Neoreach is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware. Each Target Company is duly qualified or licensed
to do business as a foreign corporation, and is in good standing in every
jurisdiction in which the character or location of its properties or assets
owned, leased or operated by it or the conduct of its business requires such
qualification or licensing, including those jurisdictions listed on
Schedule 3.1(a) to this Agreement. Except as set forth on Schedule 3.1(a) and
except for those jurisdictions where such failure to qualify would not result in
a Material Adverse Effect, there are no other jurisdictions in which any of the
Target Companies does business or the nature of the Target Companies’ businesses
or their properties makes such qualification necessary.
 
 
 

--------------------------------------------------------------------------------

 
(b) Corporate Power and Authority - Seller has all requisite corporate power and
authority to execute and deliver this Agreement and each of the Transaction
Documents (as hereinafter defined) to which it is or will be a party and to
consummate the transactions contemplated thereby. This Agreement and each of the
Transaction Documents to which Seller is a party constitutes, or will constitute
when executed and delivered, the valid and binding agreement of Seller,
enforceable in accordance with their respective terms. No approvals or consents
of any person are necessary in connection with Seller’s execution and delivery
of this Agreement or any Transaction Document or the performance of its
obligations thereunder. For purposes of this Agreement, the term “Transaction
Documents” refers to each of the agreements, documents and instruments to be
executed and delivered by Buyer or Seller in connection with the consummation of
the transactions contemplated in this Agreement. Seller’s execution and delivery
of this Agreement, and the consummation of the transactions contemplated hereby,
have been approved by all requisite corporate action, including, without
limitation, by the board of directors of Seller.
 
(c) No Breach or Violation - The consummation of the transactions contemplated
by this Agreement will not result in or constitute any of the following:
 

 
(1)
A default, breach, violation, or an event that with notice, lapse of time or
both, would constitute a default, breach or violation of the charter,
certificate of incorporation, articles of incorporation or bylaws, or any local,
state, or federal law, rule or regulation, or any lease, license, promissory
note, conditional sales contract, commitment, indenture, mortgage, deed of
trust, or other agreement, instrument or arrangement to which the Target
Companies or any of their respective properties or assets is bound;

 

 
(2)
An event that would permit any party to terminate any agreement or to accelerate
the maturity of any indebtedness or other obligation of the Target Companies; or

 

 
(3)
The creation or imposition of any lien, charge or encumbrance on any of the
properties or assets of the Target Companies.

 
(d) Subsidiaries; Shareholders - None of the Target Companies owns, directly or
indirectly, any interest or investment, whether equity or debt, in any
corporation, partnership, business, trust or other entity. Except as set forth
in the Recitals to this Agreement, there is no shareholder or member, as the
case may be, or holder of any security that can be exercised, converted, or
otherwise exchanged for any capital stock or membership interest, as the case
may be, of the Target Companies.
 
(e) Title to Assets - Except as set forth on Schedule 3.1(e) to this Agreement,
the Target Companies have good and marketable title to all of their assets and
interest in assets necessary for use in the business of the Target Companies,
whether real, personal, mixed, tangible or intangible. Except as set forth on
Schedule 3.1(e) to this Agreement, the assets are free and clear of any
restrictions on or conditions to transfer or assignment and free and clear of
any mortgages, liens, pledges, charges, security interests, encumbrances,
equities, claims, claims of authorship or invention, proprietary claims of
employees, agents or independent contractors and other restrictions of any kind
whatsoever. Seller is not a party to or bound by any agreement to transfer any
of the assets or stock of the Target Companies (whether by sale, merger, or
otherwise), except for this Agreement.
 
(f) Notes; Accounts Receivable - Schedule 3.1(f) to this Agreement contains a
complete and accurate schedule of all of the Target Companies’ notes and
accounts receivable existing on Target Companies’ records prior to the Closing
Date for work performed by the Target Companies prior to the Closing Date but
unpaid as of the Closing Date (collectively, the “Receivables”). All of the
Receivables are reflected properly on the Financial Statements, validly arose in
the ordinary course of business, are valid receivables subject to no rebates or
allowances, and to the Knowledge of Seller, no person has any counterclaim or
right of offset relating to any such Receivables.
 
 
2

--------------------------------------------------------------------------------

 
(g) Inventory - Schedule  3.1(g) to this Agreement contains a true and complete
listing of all inventory of the Target Companies’ businesses (the “Inventory”).
All Inventory is of a type and quality usable and salable in the ordinary course
of business by the Target Companies. All products manufactured or sold by or on
behalf of the Target Companies, whether or not currently in Inventory, or
services rendered by or on behalf of the Target Companies, comply and have
complied with all requirements, warranties and contractual covenants for the
benefit of customers of the Target Companies, whether express or implied, and in
connection therewith, none of the Target Companies and, to the Knowledge of
Seller, none of the Target Companies’ employees or agents has misrepresented or
omitted a material statement in the sale of its products or services. Except as
set forth on Schedule  3.1(g) no Inventory currently is pledged as collateral.
No Inventory is held by the Target Companies on consignment from others.
 
(h) Intellectual Property - Set forth in Exhibit 3.1 (h) to this Agreement is a
list of the Intellectual Property of the Target Companies. Each Target Company
owns or possesses all Intellectual Property Rights (as defined below), and
licenses therefor, used in the conduct of its business. None of the Target
Companies has interfered with, infringed upon or misappropriated any
Intellectual Property Rights of any person or committed any acts of unfair
competition with respect to the operation of its business, and Seller has not
received any notice, charge, complaint, claim or assertion thereof, and no such
claim is impliedly threatened by an offer to license from another person under a
claim of use. The consummation of the transactions contemplated by this
Agreement will not adversely impact any of the Intellectual Property Rights used
in the business of the Target Companies. Intellectual Property Rights means all
inventions, all improvements thereto and all patents, patent applications,
patent disclosures, together with all reissuances, continuations,
continuation-in-part, revisions, extensions, and reexaminations thereof, all
trademarks, domain names, service marks, trade dress, logos, trade names and
corporate names, including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, all
copyrightable works, all copyrights and all applications, registrations or
renewals in connection therewith, all trade secrets, customer lists, supplier
lists, price and cost information, business and marketing plans and other
Confidential Information (as defined below), all computer programs and related
software, all other proprietary rights and all copies and intangible embodiments
thereof.
 
(i) Real Property - The only real property leased by any of the Target Companies
is set forth on Schedule 3.1(i) to this Agreement (referred to herein
collectively as the “Real Property”). A true, correct and complete copy of each
lease, and any amendments thereto, for any of the Real Property has been
provided or made available to Buyer (the “Real Property Leases”). The Real
Property is in good condition, normal wear and tear excepted, with no structural
deficiencies for which Buyer will be responsible. The plumbing and HVAC within
the Real Property are in satisfactory working condition. To the Knowledge of
Seller, the Real Property complies with the Americans With Disabilities Act, as
amended. None of the Target Companies owns any real property. Each of the Target
Companies is in possession of all premises leased to it and does not occupy the
Real Property in violation of any law, regulation or decree. None of the Target
Companies has leased or subleased any of the Real Property. To the Knowledge of
Seller, no owner or landlord of any of the Real Property intends or desires to
terminate their relationship, cease doing business or materially alter the terms
of their relationships with the Target Companies. Except as disclosed in
Schedule  3.1(i) to this Agreement, to the Knowledge of Seller:
 

 
(1)
None of the Real Property is subject to any lien, action or proceeding relating
to Hazardous Substances or Environmental Laws (as such terms are hereinafter
defined);

 

 
(2)
None of the Target Companies is a party to any such action or proceeding;

 

 
(3)
None of the Target Companies has received any written notice of any such lien,
action or proceeding that is pending or threatened;

 
 
3

--------------------------------------------------------------------------------

 
 

 
(4)
No Hazardous Substances are, or have been, located, stored or disposed on or
released or discharged from (including groundwater contamination) any of the
Real Property by the Target Companies;

 

 
(5)
The Real Property and its use and operation by the Target Companies currently
complies with all federal, state and local requirements relating to the
protection of health and all Environmental Laws, and all necessary permits have
been obtained as required by any Environmental Law;

 

 
(6)
There is no past or ongoing migration of Hazardous Substances to or from any
Real Property from or to neighboring properties caused by the Target Companies;
and

 

 
(7)
There are not now, nor have there ever been, any aboveground or underground
storage tanks located on or under the Real Property.

 
For purposes of this Section  3.1(i) the term “Hazardous Substance” shall mean
and include all hazardous and toxic substances, waste or materials, and any
pollutant or contaminant, including, without limitation, PCBs, asbestos,
asbestos-containing material, petroleum products, and all other materials that
are included under or regulated by any Environmental Law.
 
For purposes of this Section  3.1(i) the term “Environmental Law” shall mean and
include all federal, state and local statutes, ordinances, regulations and rules
presently in force or hereafter enacted (up to and including the Closing Date)
relating to environmental quality, contamination, and clean-up of Hazardous
Substances, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. 6090 et seq., as
amended by the Superfund Amendments and Reauthorization Act of 1986; the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. 6091 et seq., as
amended by the Hazardous and Solid Waste Amendments of 1984; and all state
superlien and environmental clean-up statutes and all rules and regulations
promulgated under said statutes, as amended.
 
(j) Other Property - Except as identified on Schedule  3.1(j) to this Agreement,
no personal property used in connection with the business of the Target
Companies is held under any lease, security agreement, conditional sales
contract, or other title retention or security arrangement, or is in the
possession and/or under the control of any person or entity other than the
Target Companies.
 
(k) Absence of Undisclosed Liabilities - Schedule 3.1(k) to this Agreement
describes, by creditor, amount, nature and date due, all outstanding debts,
liabilities and obligations of the Target Companies. None of the Target
Companies has any debt, liability or obligation of any nature, whether accrued,
absolute, contingent or otherwise, and whether due or to become due, that is not
reflected on Schedule 3.1(k). Without limiting the foregoing, and except as set
forth on Schedule  3.1(k), there are no debts, liabilities or other obligations
owed by the Target Companies.
 
(l) Tax Returns and Payments - Within the times and in the manner prescribed by
law, the Target Companies have filed all federal, state and local tax returns
required by federal, state, county, and city or other governmental subdivision
law, regulation, rule, or ordinance and have paid all taxes, assessments, and
penalties due and payable on their business and assets, including, but not
limited to, income, real estate, sales, use, employee withholdings for income
taxes, unemployment compensation, and workers’ compensation. There are no
present disputes as to taxes of any nature, and none of the Target Companies has
consented to the extension of or waiver of any limitation period with respect to
tax obligations or waived any rights with respect to any assessment notices
given by any taxing authority with respect to tax obligations. 
 
(m) Employee Benefit Plans -
 

 
(1)
Schedule 3.1(m)(1) to this Agreement contains an accurate and complete list of
all Employee Benefit Plans (as defined below) established, maintained or
contributed to by the Target Companies (including, for this purpose and for the
purpose of all of the representations in this Section 4.1(n), all employers
(whether or not incorporated) which by reason of common control are treated
together with the Target Companies as a single employer within the meaning of
Section 414(c) of the Internal Revenue Code of 1986, as amended (the “Code”)).
For purposes of this Agreement, an Employee Benefit Plan means any employee
benefit plan, including, without limitation, any “Employee Benefit Plan” within
the meaning of Section 3(3) of ERISA (as defined below), whether or not subject
to ERISA, and any employment, consulting, termination, severance, redemption,
change in control, deferred or incentive compensation, bonus, phantom stock,
restricted stock, stock option, stock bonus, stock purchase or other
equity-based, vacation or other fringe benefit plan, program, policy,
arrangement, agreement or commitment. For purposes of this Agreement, ERISA
means the Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder and provisional interpretations with respect
thereto.

 
 
4

--------------------------------------------------------------------------------

 
 

 
(2)
None of the Target Companies maintains or contributes to any such Employee
Benefit Plan subject to ERISA that is not in compliance with ERISA. None of the
Employee Benefit Plans is a “multiemployer plan,” as defined in Section
4001(a)(3) of ERISA, or is a defined benefit pension plan subject to Title IV of
ERISA. None of the Target Companies is delinquent in any obligation to make
contributions to any Employee Benefit Plan subject to Section 412 of the Code or
Title IV of ERISA, and none of the Target Companies has terminated or withdrawn
from participation in any such plan.

 

 
(3)
Full payment has been made of all amounts which the Target Companies is
required, under applicable law or under the terms of any Employee Benefit Plan
or any agreement relating to any Employee Benefit Plan to which any of the
Target Companies is a party, to have paid as of the Closing Date under the terms
of each such Employee Benefit Plan. The Target Companies have made adequate
provision for reserves to meet amounts that have not been paid because they are
not yet due under the terms of any Employee Benefit Plan or related agreements.

 

 
(4)
Each Employee Benefit Plan intended to be qualified under Section 401(a) of the
Code has been determined to be so qualified by the Internal Revenue Service and
to the Knowledge of Seller, nothing has occurred since the date of the last such
determination which resulted or is likely to result in the revocation of such
determination.

 

 
(5)
None of the Target Companies has engaged in any transaction with respect to the
Employee Benefit Plans which would subject it to a tax, penalty or liability for
prohibited transactions under ERISA or the Code, nor, to the Knowledge of
Seller, have any of the directors, officers, or employees of the Target
Companies, to the extent they or any of them are fiduciaries with respect to
such plans, breached in any material respect any of their responsibilities or
obligations imposed upon fiduciaries under Title I of ERISA, or which would
result in any claim being made under, by or on behalf of any such plans by any
party.

 
(n) Insurance - On the Closing Date and for all periods prior thereto, with
respect to the business of the Target Companies, Seller has maintained insurance
protection against all liabilities, claims, and risks against which it is
customary to insure, including, without limitation, workers’ compensation
insurance, general liability insurance, and casualty insurance. Policy
identification, including policy numbers, policy limits, and deductibles, are
listed on Schedule  3.1(n) to this Agreement.
 
(o) Material Contracts - Set forth in Schedule 3.1(o) is a list of the material
contracts of the Target Companies necessary to operate their businesses. Except
as set forth on Schedule  3.1(o) to this Agreement, none of the Target Companies
is a party to or bound by:
 
 
5

--------------------------------------------------------------------------------

 
 

 
(1)
any agreement, contract or commitment relating to the employment of any person
by the Target Companies or any bonus, deferred compensation, pension, profit
sharing, stock option, employee stock purchase, retirement, or other employee
benefit plan;

 

 
(2)
any agreement, contract or commitment relating to capital expenditures;

 

 
(3)
any loan or advance to, or investment in, any other person or any agreement,
contract, or commitment relating to the making of any such loan, advance, or
investment;

 

 
(4)
any guarantee or other contingent liability in respect of any indebtedness or
obligation of any other person or entity (other than the endorsement of
negotiable instruments for collection in the ordinary course of business);

 

 
(5)
any management service agreement, consulting agreement, or any other similar
type agreement;

 

 
(6)
any agreement, contract, or commitment limiting the freedom of the Target
Companies to engage in any line of business or to compete with any other person;

 

 
(7)
any agreement, contract, or commitment not entered into in the ordinary course
of business which involves $1,000 or more and is not immediately cancelable
without penalty, or

 

 
(8)
any agreement, contract or commitment the breach of which might reasonably be
expected to have a Material Adverse Effect on the business or operations of the
Target Companies.

 
(p) Restrictive Documents - Except as set forth on Schedule 3.1(p) to this
Agreement, none of the Target Companies is subject to or a party to any charter,
bylaw, mortgage, lien, lease, license, permit, agreement, contract, instrument,
law, rule, ordinance, regulation, order, judgment or decree, or any other
restriction of any kind or character, which has a Material Adverse Effect on the
business practices, operations or condition of the Target Companies or its
business, or which would prevent consummation of the transactions contemplated
by this Agreement, compliance by Seller with the terms, conditions and
provisions hereof, or which would restrict the ability of Buyer to acquire any
property or conduct business in any area. To Seller’s Knowledge, the amendment
to the Master Agreement for Services between Sprint Communications Company LP
and Kite Broadband will be executed by Sprint Communications Company LP
following the Closing subject only to payment of the outstanding obligation owed
by Kite Broadband to Sprint Communications Company LP, which, following the
executiion of the amendment, will be $950,354.59.
 
(q) Compliance with Laws - None of the Target Companies is under investigation
with respect to, threatened to be charged with, and none of the Target Companies
has received any written notice of, any non-compliance with, enforcement action
under or, to the Knowledge of Seller, violation of any law, statute, order,
rule, regulation, agency agreement, judgment, decree, arbitration award, penalty
or fine entered by any federal, state, local or foreign court or governmental
authority relating to the operation of the business of the Target Companies,
including, without limitation, any Environmental Laws, laws concerning
occupational health and safety, laws pertaining to disabled persons, or
applicable zoning laws or regulations. To the Knowledge of Seller, there are no
facts which, if known by a potential claimant or governmental authority, would
give rise to a claim or proceeding to which the business of the Target Companies
would be subject.
 
(r) Permits and Licenses - Schedule  3.1(r) to this Agreement sets forth a list
of all of permits and licenses materially necessary to operate the businesses of
the Target Companies and true, correct and complete copies of all of the
licenses and permits have previously been delivered to Buyer.
 
 
6

--------------------------------------------------------------------------------

 
(s) Litigation - Except as described on Schedule  3.1(s) to this Agreement,
there is no suit, action, arbitration or legal, administrative or other
proceeding, or governmental investigation pending or, to the Knowledge of
Seller, threatened against or affecting the Target Companies or Seller’s ability
to consummate this transaction, including claims threatened or pending against
third parties but in which the Target Companies is likely to be joined. Neither
of the Target Companies is in default with respect to any order, writ,
injunction, or decree of any federal, state, local, or foreign court,
department, agency, or instrumentality. 
 
(t) Interest in Related Property or Businesses - Except as set forth on
Schedule  3.1(t) to this Agreement, no director, officer or, to the Knowledge of
Seller, employee of the Target Companies, or any spouse, child or Affiliate of
any such persons, has any direct or indirect interest in any competitor,
supplier, or customer of the Target Companies or any person from whom or to whom
the Target Companies leases or licenses any property (real, personal or
intangible), or in any other person with whom the Target Companies is doing
business.
 
(u) Personnel - Attached as Schedule  3.1(u) to this Agreement is a complete and
accurate list of all officers, directors, employees, and independent contractors
of the Target Companies and the position and rate of compensation of each
(including a breakdown of the portion thereof attributable to salary, bonus and
other compensation, respectively) as of June 18, 2007, and the accrued vacation
(in days and dollar amounts) each employee of the Target Companies will have as
of June 18, 2007. Except as set forth on Schedule  3.1(u), each employee of the
Target Companies is an “at will” employee and may be terminated at any time,
with or without cause, and without requiring any severance payments or other
similar payments. Seller has either paid or accrued as a liability on Seller’s
financial statements the wages, bonuses and other compensation owed to the
Target Companies’ employees and independent contractors for services rendered on
and before the Closing Date. With respect to the Target Companies: (i) no
employee or group of employees has communicated an intent to terminate his, her
or their employment; (ii) no labor strike, work stoppage, slowdown or other
material labor dispute is underway or, to the Knowledge of Seller, threatened;
(iii) there is no employment-related claim, charge, complaint or investigation
pending or, to the Knowledge of Seller, threatened in any form relating to an
alleged violation by the Target Companies regarding any law, regulation or
contract relating to the business of the Target Companies; and (iv) to the
Knowledge of Seller, none of the Target Companies has been involved in the
commission of any act or omission giving rise to liability for any violation of
subsection (iii) above.
 
(v) Insider Transactions - Set forth on Schedule  3.1(v) to this Agreement is a
complete and accurate list and a brief description of all contracts or other
transactions involving the Target Companies in which any officer, director,
employee, or shareholder of the Target Companies, any member of their immediate
family, or any Affiliate has or had any interest in.
 
(w) Creditors; Bankruptcy - None of the Target Companies is involved in any
proceedings by or against it as a debtor in any court under the United States
Bankruptcy Code or any other insolvency or debtor’s relief act, whether state or
federal, or for the appointment of a trustee, receiver, liquidator, assignee, or
other similar official of the Target Companies for any part of its assets or
properties.
 
(x) Financial Statements - Schedule 3.1(x) sets forth true, correct and complete
copies of the March 31, 2007 Balance Sheet, the March 31, 2007 Income Statement
(each of which are defined below) of each of the Target Companies as of March
31,2007 such Balance Sheet and Income Statement are collectively referred to
herein as the “Financial Statements”. The Financial Statements have been
prepared in conformity with United States generally accepted accounting
principles consistently maintained and applied and present fairly the assets,
liabilities, transactions and financial condition of the Target Companies as of
their indicated dates and the results of the Target Companies’ operations, for
the indicated period.
 
 
7

--------------------------------------------------------------------------------

 
(y) Absence of Changes - Except as set forth on Schedule 3.1(y) to this
Agreement, since March 31, 2007, there has not been any: 
 

 
(1)
transaction by the Target Companies except in the ordinary course of business as
conducted on that date;

 

 
(2)
amendment or change to the Target Companies’ articles of formation or
certificate of incorporation, respectively, or bylaws;

 

 
(3)
destruction, damage to, or loss of, any asset of the Target Companies (whether
or not covered by insurance) that materially and adversely affects the financial
condition or business of the Target Companies;

 

 
(4)
labor trouble or other event or condition of any character materially and
adversely affecting the financial condition, business, or assets of the Target
Companies;

 

 
(5)
sale or transfer of any asset of the Target Companies, except in the ordinary
course of business;

 

 
(6)
amendment or termination of any material contract, agreement, or license to
which the Target Companies is a party, except in the ordinary course of
business;

 

 
(7)
mortgage, pledge, or other encumbrance of any asset of the Target Companies;

 

 
(8)
other event or condition of any character that has, had, or might reasonably
have, a material and adverse affect on the financial condition, business, assets
or prospects of the Target Companies;

 

 
(9)
agreement by the Target Companies to do any of the things described in the
preceding clauses (1) through (8).

 
(z) Suppliers and Manufacturers - Schedule  3.1(z) to this Agreement sets forth
the names of the Target Companies’ ten (10) largest suppliers and manufacturers
(by purchases of the Target Companies) and the amount of purchases made from
such suppliers and manufacturers during the first four (4) months of 2007. None
of the Target Companies has received any notice that any supplier or
manufacturer of the Target Companies has ceased and, to the Knowledge of Seller,
no such supplier or manufacturer intends to cease, selling supplies, products or
other goods or services to the Target Companies at any time after the date
hereof, on terms and conditions substantially similar to those used in its
current sales to the Target Companies (subject only to general customary price
increases), including without limitation, as a result of the transactions
contemplated herein.
 
(aa) No Consents- Except as set forth in Schedule 3.1(aa) to this Agreement, no
consent, authorization, order or approval of, or filing or registration with,
any governmental commission, board or other regulatory body or third party is
required for or in connection with the execution and delivery of this Agreement
by the Seller and the consummation by the Seller of the transactions
contemplated on their part hereby.
 
(bb) Full Disclosure - No statement contained herein or in any certificate,
schedule, list, exhibit, document, agreement or other instrument furnished by
Seller or its representatives or the Target Companies to Buyer or its
representatives in connection with this Agreement contains or will contain any
untrue statement of any material fact or omission, or will omit to state a
material fact necessary in order to make the statements contained herein or
therein not misleading.
 
3.2) Buyer’s Representations and Warranties - Buyer hereby represents and
warrants to Seller, as follows:
 
(a) Organization - Buyer is a corporation duly organized and validly existing
under the laws of the State of Texas. 
 
 
8

--------------------------------------------------------------------------------

 
(b) Authority - Buyer has the power and authority to enter into and perform its
obligations under this Agreement and the transactions contemplated hereby, and
no approval or consent of any other person or entity is necessary in connection
with it. The execution and delivery of this Agreement and the transactions
contemplated hereby have been duly authorized by its board of directors. 
 
(c) No Violation - Neither the execution or delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will constitute a
violation or default under any terms or provisions of the articles of
incorporation or bylaws of Buyer or any local, state, or federal law, rule or
regulation. 
 
(d) Creditors; Bankruptcy - Buyer is not involved in any proceedings by or
against it as a debtor in any court under the United States Bankruptcy Code or
any other insolvency or debtor’s relief act, whether state or federal, or for
the appointment of a trustee, receiver, liquidator, assignee, or other similar
official of Buyer for any part of its assets or properties.
 
(e) Financing Capability - Buyer has the financial wherewithal to meet the
Target Companies’ obligations with respect to the Real Property Leases as such
obligations become due and payable.
 
(f) Full Disclosure - No statement contained herein or in any certificate,
schedule, list, exhibit, document, agreement or other instrument furnished by
Buyer, or its representatives to Seller or its representatives in connection
with this Agreement contains or will contain any untrue statement of any
material fact or omission, or will omit to state a material fact necessary in
order to make the statements contained herein or therein not misleading.
 
ARTICLE 4.
 
THE CLOSING 
 
4.1) Time and Place - The closing (the “Closing”) and sale of the Neoreach
Stock, the Kite Stock and the Kite Units by Seller to Buyer as contemplated by
this Agreement shall take place at the offices of Seyfarth Shaw LLP, 815
Connecticut Avenue, NW, Suite 500, Washington, D.C. 20006, upon the execution
and delivery of this Agreement by the parties or on such other date as mutually
agreed to by the parties . The day of the Closing is referred to herein as the
“Closing Date.”
 
4.2) Seller’s Obligations - At the Closing, Seller shall deliver to Buyer and
its counsel, against delivery of the items specified in Section 4.3 hereof, the
following:
 
(a) A stock certificate representing the shares Kite Stock, duly indorsed by
Neoreach; 
 
(b) A stock certificate representing the shares of Neoreach Stock, duly indorsed
by Seller;
 
(c) A certified copy of resolutions adopted by the respective board of directors
of Seller authorizing the transactions to which this Agreement relates,
including the resignation of the Managing Member of Kite Broadband and the
directors of Kite Broadband and their appointment of the Managing Member for
Kite Broadband and director(s) for Kite Broadband as instructed in writing by
Buyer prior to the Closing;
 
(d) An opinion of their counsel, Seyfarth Shaw LLP, in form and substance
satisfactory for transactions of this type.
 
(e)  To the extent required, a certificate providing evidence that neither
Seller nor any affiliate of Seller will exercise control over the terms and
conditions of employment of any of the individuals working for the Target
Companies as of the date of the Closing.
 
(f) Such other instrument or instruments as may be reasonably requested by
Buyer.
 
 
9

--------------------------------------------------------------------------------

 
4.3) Buyer’s Obligations - At the Closing, Buyer shall deliver to Seller and its
counsel, against delivery of items specified in Section 4.2, the following:
 
(a) A Convertible Debenture in the principal amount of Two Million and 00/100
Dollars ($2,000,000), a copy of which is attached as Exhibit A (the “Convertible
Debenture”).
 
(b) A certified copy of resolutions adopted by the board of directors of Buyer
authorizing the transactions to which this Agreement relates.
 
(c) The resignation of Jerry Sullivan from Seller’s Board of Directors and the
termination of his Employment Agreement with Seller.
 
ARTICLE 5.
 
OBLIGATIONS AFTER THE CLOSING
 
5.1) Buyer’s Covenant - Buyer shall promptly pay any and all payments due under
the Real Property Leases. Buyer shall use reasonable best efforts and take any
actions reasonably necessary, including, without limitation, substituting
Buyer’s guaranty of such obligations, to obtain the release of Seller’s guaranty
of the Real Property Leases.
 
5.2) Seller’s Indemnity - Seller shall promptly indemnify Buyer and hold Buyer
harmless from, against, for, and in respect of, and pay any and all damages,
losses, obligations, liabilities, claims, encumbrances, deficiencies, costs, and
expenses, (collectively, the “Damages”) including without limitation, attorneys’
fees and other costs and expenses suffered, sustained, incurred, or required to
be paid by Buyer, by reason of, relating to, or as a result of: (i) any breach
or failure of any observance or performance of any representation, warranty,
covenant, agreement, or commitment made by Seller hereunder; (ii) any such
representation, warranty, covenant, agreement, or commitment made by Seller
being untrue or incorrect in any material respect; (iii) the operation of
Seller’s business prior to the Closing and (iv) Damages resulting from the
litigation styled Michael Nasco and Wazco, LLC v. Mobilpro Corp., et al.
(Superior Court, Arizona, Case # CV 2006-011503)
 
5.3) Buyer’s Indemnity - Buyer shall promptly indemnify Seller, and save Seller
harmless from, against, for, in respect of, and pay any and all Damages,
suffered, sustained, incurred, or required to be paid by Seller, by reason of,
relating to, or as a result of: (i) any breach or material failure of any
observance or performance of any representation, warranty, covenant, agreement,
or commitment made by Buyer hereunder, including, without limitation, any
payments Seller is required to make under any of the Real Property Leases or for
any other payables or obligations of the Target Companies after the Closing;
(ii) any such representation, warranty, covenant, agreement, or commitment made
by Buyer being untrue or incorrect in any material respect; or (iii) the
operation of Buyer’s business after the Closing.
 
5.4) Procedure - In the event that any legal proceeding shall be instituted, or,
that any claim or demand shall be asserted by any person in respect of which
payment may be sought by one party hereto from another party under the
provisions of Section 5.2 or 5.3, the party seeking indemnification (the
“Indemnitee”) shall promptly cause written notice of any such legal proceeding,
claim, or demand to be forwarded to the other party (the “Indemnitor”). Failure
to give such notice shall not be deemed a waiver of any claim or a bar to the
assertion of such claim unless and to the extent the Indemnitor is able to
establish damage or prejudice arising from the delay. The defense of any such
proceeding, claim or demand (including all settlement negotiations and
arbitration, trial, or other proceeding, which the Indemnitee’s counsel shall
deem appropriate) shall be at the discretion of and conducted by the Indemnitee.
The Indemnitor shall have the right to be represented by advisory counsel and
accountants, at no expense to the Indemnitee, and shall be kept informed at
reasonable times of the status of such proceeding, claim or demand whether or
not so represented. The parties agree to make available to each other, their
counsel and accountants all the information and documents reasonably available
to them which relate to such proceeding, claim or demand, and the parties agree
to render to each other such assistance as they may reasonably require of each
other in order to ensure proper and adequate defense of any such proceeding,
claim, or demand.
 
 
10

--------------------------------------------------------------------------------

 
5.5) Limits On Indemnification. No amount shall be payable by any Indemnitor
pursuant to this Agreement, unless the aggregate amount of Damages subject to
indemnification under Section 5.2 or 5.3, as the case may be, exceeds One
Hundred Thousand and 00/100 Dollars ($100,000), at which point the Indemnitee
shall be entitled to all indemnification amounts accrued up to such threshold.
Notwithstanding anything to the contrary in this Agreement, the maximum amount
of indemnifiable Damages which may be recovered by Buyer from Seller under this
Article 5 shall be an amount equal to Three Million and 00/100 Dollars
($3,000,000).
 
5.6) Survival of Representations and Warranties - The representations,
warranties and covenants contained in this Agreement, and any other schedules
and exhibits, or in any certificate, document, or instrument delivered in
connection with this Agreement, shall survive the execution and delivery of this
Agreement and the closing of the transactions contemplated hereby, regardless of
any investigation conducted by any party; provided, however that the Seller’s
representations and warranties set forth in Sections 3.1 shall survive for
eighteen (18) months.
 
5.7) Further Assurances - Seller and Buyer shall, at any time and from time to
time after the Closing Date, upon request by the other party, do, execute,
acknowledge, and deliver, or cause to be done, executed, acknowledged, and
delivered all such further acts, deeds, assignments, transfers, conveyances,
assumptions, powers of attorney, and assurances as may, in the reasonable
judgment of such party, be necessary or advisable for the better assigning,
transferring, granting, conveying, assuming, assuring, and confirming to Buyer
or Seller to effect the transactions contemplated by this Agreement.
 
5.8) Brokers - Seller represents to Buyer, and Buyer represents to Seller, that
neither it nor any of its Affiliates have had any dealings with any broker or
finder in connection with the transactions contemplated by this Agreement, other
than Seller’s dealings with BB&T which shall be paid out of the proceeds of this
transaction pursuant to the terms of the agreement between BB&T and Kite
Networks. Seller shall indemnify and hold Buyer harmless from and against any
and all liability to which Buyer may be subjected by any broker’s, finder’s, or
similar fee with respect to the transactions contemplated by this Agreement to
the extent such fee is attributable to any action undertaken by or on behalf of
Seller or any Affiliate of Seller. Buyer shall indemnify and hold Seller
harmless from and against any and all liability to which Seller may be subjected
by reason of any broker’s, finder’s, or similar fee with respect to the
transactions contemplated by this Agreement to the extent such fee is
attributable to any action undertaken by or on behalf of Buyer or any Affiliate
of Buyer.
 
5.9) Repurchase of Target Companies Upon Default of Convertible Debenture - In
the event of Buyer’s default under the Convertible Debenture under clause (d) of
Section 7 thereof, Seller shall have the option to repurchase the Target
Companies for a repurchase price of One Dollar and no cents ($1.00), such
repurchase to be conditioned only upon (i) Seller delivering said repurchase
price to Buyer and (ii) Seller surrendering to Buyer for cancellation the
Convertible Debenture.
 
ARTICLE 6.
 
MISCELLANEOUS
 
6.1) Injunctive Relief - Each party acknowledges any breach by it of Section 5.2
or 5.3, as the case may be, would cause irreparable harm to the other party. In
the event of an alleged or threatened breach by a party of Section 5.2 or 5.3,
the other party may, in addition to all other rights and remedies existing in
its favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of Section 5.2 or 5.3. Each party acknowledges that but for the provisions of
Section 5.2 or 5.3, the other party would not have entered into this Agreement.
 
6.2) Costs - If any legal action or other proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation, the successful or prevailing party or parties
shall be entitled to recover reasonable attorneys’ fees and all other costs
incurred in that action or proceeding, in addition to any other relief to which
such parties may be entitled.
 
 
11

--------------------------------------------------------------------------------

 
6.3) Counterparts - This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
6.4) Amendments - This Agreement may be amended only by a written instrument
executed and delivered by all of the parties hereto.
 
6.5) Benefit; Assignment - This Agreement shall be binding upon and inure to the
benefit of all the parties hereto and their heirs, executors, administrators,
legal representatives, successors and permitted assigns. No party may assign its
rights or obligations hereunder without the prior written consent of the other
party. Notwithstanding anything set forth herein to the contrary, in the event
of an assignment of any of Buyer’s obligations hereunder, such assignment shall
not release Buyer of such obligations.
 
6.6) Situs, Venue, and Jurisdiction - This Agreement, all exhibits hereto, and
all acts and transactions pursuant or relating hereto, and all rights and
obligations of the parties hereto shall be governed, construed, and interpreted
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice of law provision or rule (whether of the State of Delaware
or any other jurisdiction that would cause application of the laws of any
jurisdiction other than the State of Delaware). In order to induce the parties
to execute this Agreement, and as a material part of the consideration therefor
the parties hereto agree that all actions or proceedings arising out of this
Agreement shall be litigated in state courts located within Madison County,
Mississippi, and the federal courts located in Hines County, Mississippi.
 
6.7) Entire Agreement - This Agreement, including the schedules and exhibits,
supersedes any previous agreements, understandings, or arrangements between the
parties relating to the subject matter hereof, and sets forth the entire
understanding and agreement between the parties relating to such subject matter,
there being no terms, conditions, warranties, or representations other than
those contained herein.
 
6.8) Headings - The headings and captions for articles and sections of this
Agreement are for convenience of reference only and do not in any way modify,
interpret, or construe the intent of the parties or the effect of any of the
provisions of this Agreement.
 
6.9) Notices - Any notice required or permitted under any provision of this
Agreement shall be in writing and shall be deemed to have been given, and if
sent by certified or registered mail, postage prepaid, to a party at its address
set forth below or to such other address as a party may designate by means of
notice given hereunder to the other party:
 
As to Seller:
MobilePro Corp.
6701 Democracy Boulevard
Suite 202
Bethesda, Maryland 20817
Attn: Jay O. Wright, Chairman
   
With a copy to:
Ernest M. Stern, Esq.
Seyfarth Shaw LLP
815 Connecticut Avenue, NW
Suite 500
Washington, D.C. 20006

 
 
12

--------------------------------------------------------------------------------

 
 

   
As to Buyer:
Gobility, Inc.
4 Vicksburg Lane
Richardson, TX 75080
Attn: Gary Brown, President
   
With a copy to:
Robert R. Ribeiro, Esq.
1100 One Financial Plaza
120 South Sixth Street
Minneapolis, MN 55402

 
6.10) Waiver - No waiver of the provisions of this Agreement shall be effective
unless in writing executed by the party to be charged with such waiver. No
waiver shall be deemed a continuing waiver or waiver in respect of any
subsequent breach or default, either of similar or different nature, unless
expressly stated in writing.
 
6.11) Limitation; Severability of Provisions - Should any clause, section, or
part of this Agreement be held or declared to be void or unenforceable for any
reason, all clauses, sections, or parts of this Agreement which can be performed
without such void or unenforceable clause, section, or part shall nevertheless
continue in full force and effect.
 
6.12) Expenses - Each of the parties shall pay all costs and expenses incurred,
or to be incurred, by it in the negotiation and preparation of this Agreement
and in closing and carrying out the transactions contemplated by this Agreement.
 
6.13) Definition of “Affiliate” “Control” and “Knowledge” - The term “Affiliate”
as used herein shall be deemed to mean a person that directly or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting stock or an equity interest, by contract, or otherwise. For
purposes of this Agreement, “Knowledge” means of a person means the actual
knowledge by such person. Knowledge of Seller means the Knowledge of Jay O.
Wright, Hank Deily, Tammy L. Martin and the Knowledge, after due inquiry, of
Jerry Sullivan. Knowledge of Buyer means the Knowledge of Gary Brown.
 
6.14) Schedules/Exhibits - All schedules and exhibits and all documents and
other papers included as part of any schedules or exhibits to this Agreement are
hereby incorporated into this Agreement by reference.
 
6.15) Definition of “Material Adverse Effect” - Material Adverse Effect means a
materially adverse effect on: (i) the business, operations, assets, contingent
liabilities or condition (financial or otherwise) of any specified person; (ii) 
the ability of any specified person to perform its obligations under this
Agreement or on the validity or enforceability of this Agreement; (iii)  the
rights of or benefits available to the other party to the Agreement, taken as a
whole, in any event other than any adverse effect, event or occurrence, (i)
resulting from the entry into this Agreement or the public announcement thereof,
(ii) attributable to changes in general economic conditions, or financial
markets or conditions affecting the industry in which any Target Corporation or
Buyer operates (provided such change does not affect such entity in a
disproportionate manner), (iii) arising from or relating to any change in
accounting requirements or principles or any change in applicable laws, rules or
regulations or the interpretation thereof (provided such change does not affect
such entity in a disproportionate manner), (iv) resulting from non-cash
accounting charges taken by Seller pursuant to FASB 131 or other applicable
accounting standard which requires that the net assets of a subsidiary be
“written down” to net realizable value when a sale is reasonably contemplated or
imminent or (v) arising from or relating to actions required to be taken under
applicable law, rules or regulations.
 
6.16) Publicity - Seller and Buyer shall make no announcement prior to Closing
to public officials or the press in any way relating to the transaction
described below without the prior written consent of all parties, except for
applications and other consents necessary to satisfy the terms of this
Agreement.
 
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the day and year first above written.
 

SELLER:  BUYER:            
By: _______________________________
By: _____________________________
Its: _____________________
Its: _____________________



 
14

--------------------------------------------------------------------------------

 

INDEX OF SCHEDULES
 
Schedule 1.1
Neoreach, Inc. Intellectual Property Assets to be Retained by Seller
   
Schedule 3.1(a)
Corporate Organization
   
Schedule 3.1(e)
Title to Assets
   
Schedule 3.1(f)
Notes; Accounts Receivable
   
Schedule 3.1(g)
Inventory
   
Schedule 3.1(i)
Real Property
   
Schedule 3.1(j)
Other Property
   
Schedule 3.1(k)
Liabilities
   
Schedule 3.1(m)
Employee Benefit Plans
   
Schedule 3.1(n)
Insurance
   
Schedule 3.1(o)
Material Contracts
   
Schedule 3.1(p)
Restrictive Documents
   
Schedule 3.1(r)
Permits and Licenses
   
Schedule 3.1(s)
Litigation
   
Schedule 3.1(t)
Interest in Related Property or Businesses
   
Schedule 3.1(u)
Personnel
   
Schedule 3.1(v)
Insider Transactions
   
Schedule 3.1(x)
Financial Statements
   
Schedule 3.1(z)
Suppliers

 
 
 

--------------------------------------------------------------------------------

 
Exhibit A


CONVERTIBLE DEBENTURE




 
 
 
 
 

--------------------------------------------------------------------------------

 